Citation Nr: 1436103	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-26 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected residuals of a back injury.

2.  Entitlement to a rating in excess of 10 percent for the service-connected right shoulder strain.

3.  Entitlement to a rating in excess of 10 percent for the service-connected right patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 2001.  He earned the Combat Action Ribbon.

These matters come to the Board of Veterans' Appeals (Board) from April and December 2008 rating decisions of the RO.

The Board remanded the case for further development in March 2012 and April 2014.

This case is part of the Veterans Benefits Management System.  Additional records are associated with the Virtual VA paperless claims processing system that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In April 2014, the Board remanded the case for a VA examination and requested that notice of the examination be sent to the Veteran's most recent address of record.  

That same month, in accordance with the remand provisions, the Veteran's most recent address at 5140 Baltustrol Drive, Avon, IN 46123 was listed on the VA Form 21-2507a Request for Physical Examination.  In May 2014 the VA examination was cancelled due to the Veteran's failure to report for the examination.

On June 4, 2014, the AOJ issued a Supplemental Statement of the Case (SSOC).  The SSOC was sent to 6307 Kurtis Drive, Apt. B, Indianapolis, IN 46224.  This address was updated via a change of address request that the Veteran submitted in February 2014.  The mailing of the SSOC to the wrong address is a material defect in the SSOC necessitating remand.  See 38 C.F.R. § 19.31(b)(2).

Lastly, the AOJ returned a phone call from the Veteran on June 9, 2014, regarding his VA examination.  The details of this conversation are missing in the Report of General Information that is included in the record.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should provide a complete report regarding the facts discussed during the June 9, 2014, phone call with the Veteran, to include his VA examination scheduled for May 22, 2014, for which he failed to report.  If indicated, appropriate action to be taken to reschedule the Veteran for any requested examination.  

2.  After completing all indicated development, the AOJ should send the June 9, 2014, SSOC or an updated substitute to the Veteran's most recent address of record.  The Veteran should be given appropriate time to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (Supp. 2013).




_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



